Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of October 23,
2019 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and Future FinTech Group, Inc., a Florida corporation (“Borrower”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Note (defined below).

 

A. Borrower previously sold and issued to Lender that certain Secured
Convertible Promissory Note dated March 26, 2019 in the original principal
amount of $1,070,000.00 (the “Note”) pursuant to that certain Securities
Purchase Agreement dated March 26, 2019 by and between Lender and Borrower (the
“Purchase Agreement,” and together with the Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

 

B. Pursuant to Section 8 of the Note, upon receipt of a Redemption Notice,
Borrower was obligated to repay the Redemption Amount set forth in the
Redemption Notice within three (3) Trading Days of its receipt of such
Redemption Notice (each such instance, a “Redemption”).

 

C. On September 30, 2019, Lender delivered a Redemption Notice to Borrower (the
“September 30 Redemption Notice”, and such Redemption, the “September 30
Redemption”).

 

D. As of the date hereof, Borrower has not yet paid the Redemption Amount set
forth in the September 30 Redemption Notice, which failure to pay constitutes an
Event of Default under the Note (the “Default”).

 

E. As a result of the Default, Lender has the right to, among other things,
accelerate the Maturity Date of the Note and initiate collections actions
against Borrower.

 

F. No new or additional consideration is being provided in connection with this
Agreement other than the modification of terms as provided herein.

 

G. In addition to the Default, multiple other Events of Defaults have occurred
under the Note, as detailed in that certain notice dated August 23, 2019 sent by
Lender to Borrower, resulting in balance increases being applied to the
Outstanding Balance and Default Interest accruing under the Note.

 

H. Lender has agreed, subject to the terms, conditions and understandings
expressed in this Agreement, to withdraw the September 30 Redemption Notice,
reduce the Outstanding Balance and interest rate and refrain and forbear from
exercising and enforcing remedies against Borrower for the Default as provided
in this Agreement.

 



 

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 

2. Forbearance. Subject to the terms, conditions and understandings contained in
this Agreement, Lender hereby agrees: (a) to withdraw the September 30
Redemption Notice as if it had never been made or issued by Lender; (b) reduce
the Outstanding Balance to $885,254.53; (c) stop charging Default Interest
(interest will instead accrue at the base interest rate set forth in the Note)
(the “Interest Rate Reduction”); and (d) not to accelerate the Outstanding
Balance of the Note or initiate collections actions (the “Forbearance”). For the
avoidance of doubt, the Forbearance shall only apply to the Default and not to
any Events of Default that may occur subsequent to the date hereof or any other
Event of Default that occurred prior to the date hereof. Lender also agrees not
to make any Redemptions pursuant to Section 8 of the Note before October 25,
2019.

 

3. Redemption Adjustments. Notwithstanding anything to the contrary in the Note,
in the event Lender delivers a Redemption Notice to Borrower at any time after
the date hereof and the Redemption Amount set forth therein is not paid in cash
to Lender within three (3) Trading Days, then the applicable Redemption Amount
shall be increased by 25% (the “First Adjustment,” and such increase to the
Redemption Amount, the “First Adjusted Redemption Amount”). In the event the
First Adjusted Redemption Amount is not paid within three (3) Trading Days after
the date of First Adjustment, then the First Adjusted Redemption Amount shall be
increased in accordance with the following formula: $0.75 divided by the lowest
Closing Trade Price of the Common Stock during the twenty (20) Trading Days
prior to the date of the Second Adjustment and the resulting quotient multiplied
by the First Adjusted Redemption Amount (the “Second Adjustment,” and such
increase to the First Adjusted Redemption Amount, the “Second Adjusted
Redemption Amount”) provided, however, that such formula shall only be applied
if the resulting quotient is greater than one (1) and such formula shall in no
event be used to reduce the First Adjusted Redemption Amount. Upon payment in
cash of the First Adjusted Redemption Amount or Second Adjusted Redemption
Amount, the Outstanding Balance will be reduced by the original amount set forth
in the Redemption Notice.

 

4. Monthly Balance Reduction. Notwithstanding any balance adjustments pursuant
to Section 3 above, Borrower covenants and agrees that during each calendar
month, beginning in the month of October 2019, Borrower will reduce the
Outstanding Balance by at least $100,000.00. For example, if the Outstanding
Balance on September 30, 2019 were $1,000,000.00 then Borrower would need to
make whatever payments were necessary to reduce the Outstanding Balance to at
least $900,000.00 by October 31, 2019, to at least $800,000.00 by November 30,
2019, and so on until the Note is paid in full. Notwithstanding the foregoing,
if the Outstanding Balance is reduced by more than $100,000.00 in a given month,
then the portion of the balance reduction amount that exceeds $100,000.00 may be
counted toward the mimimum balance reduction requirement in the next month or
months. Failure to reduce the Outstanding Balance as provided in this Section 4
is a material breach of this Agreement.

 

5. Ratification of the Note. The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. Borrower acknowledges that it is unconditionally obligated to pay the
Outstanding Balance and represents that such obligation is not subject to any
defenses, rights of offset or counterclaims. No forbearance or waiver other than
as expressly set forth herein may be implied by this Agreement. Except as
expressly set forth herein, the execution, delivery, and performance of this
Agreement shall not operate as a waiver of, or as an amendment to, any right,
power or remedy of Lender under the Note or the Transaction Documents, as in
effect prior to the date hereof.

 



2

 

 

6. Failure to Comply. Borrower understands that the Forbearance shall terminate
immediately upon the earliest occurrence of any Event of Default after the date
hereof (or Lender becoming aware of any Event of Default other than the Default
that occurred prior to the date hereof), and that in such case: (a) the Interest
Rate Reduction will terminate and Default Interest will again begin accruing;
and (b) Lender may seek all recourse available to it under the terms of the
Note, this Agreement, any other Transaction Document, or applicable law. For the
avoidance of any doubt, the termination of the Forbearance pursuant to this
Section shall not terminate, limit or modify any other provision of this
Agreement (including without limitation Sections 3 and 4 hereof).

 

7. Representations, Warranties and Agreements. In order to induce Lender to
enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a) Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Agreement or the performance of
any of the obligations of Borrower hereunder.

 

(b) Any Event of Default which may have occurred under the Note has not been, is
not hereby, and shall not be deemed to be waived by Lender, expressly,
impliedly, through course of conduct or otherwise except upon full satisfaction
of Borrower’s obligations under this Agreement. The agreement of Lender to
refrain and forbear from exercising any rights and remedies by reason of any
existing default or any future default shall not constitute a waiver of, consent
to, or condoning of, any other future default. For the avoidance of any doubt,
the Forbearance described herein only applies to the Default and shall not
constitute a waiver or forbearance of any other rights or remedies available to
Lender with respect to any other Events of Default under the Note or other
breach of the Transaction Documents by Borrower.

 

(c) All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. Borrower acknowledges and agrees that Lender has been
induced in part to enter into this Agreement based upon Lender’s justifiable
reliance on the truth, accuracy, and completeness of all understandings,
representations, warranties, and recitals contained in this Agreement. There is
no fact known to Borrower or which should be known to Borrower which Borrower
has not disclosed to Lender on or prior to the date hereof which would or could
materially and adversely affect the understandings of Lender expressed in this
Agreement or any representation, warranty, or recital contained in this
Agreement.

 



3

 

 

(d) Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Note or any of the
other Transaction Documents.

 

(e) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Agreement and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Agreement by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

(f) Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

 

(g) There are no proceedings or investigations pending or threatened before any
court or arbitrator or before or by, any governmental, administrative, or
judicial authority or agency, or arbitrator, against Borrower.

 

(h) There is no statute, regulation, rule, order or judgment and no provision of
any mortgage, indenture, contract or other agreement binding on Borrower, which
would prohibit or cause a default under or in any way prevent the execution,
delivery, performance, compliance or observance of any of the terms and
conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 



4

 

 

(i) Borrower is solvent as of the date of this Agreement, and none of the terms
or provisions of this Agreement shall have the effect of rendering Borrower
insolvent. The terms and provisions of this Agreement and all other instruments
and agreements entered into in connection herewith are being given for full and
fair consideration and exchange of value.

 

7. Headings. The headings contained in this Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Agreement.

 

8. Arbitration. By its execution of this Agreement, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) and
the parties agree to submit all Claims (as defined in the Purchase Agreement)
arising under this Agreement or any Transaction Document or other agreement
between the parties and their affiliates to binding arbitration pursuant to the
Arbitration Provisions.

 

9. Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party consents to and expressly agrees that the
exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or any Transaction Document or the relationship of the parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
parties obligations to resolve disputes hereunder or under any Transaction
Document pursuant to the Arbitration Provisions, each party hereto submits to
the exclusive jurisdiction of any state or federal court sitting in Salt Lake
County, Utah in any proceeding arising out of or relating to this Agreement and
agrees that all Claims in respect of the proceeding may only be heard and
determined in any such court and hereby expressly submits to the exclusive
personal jurisdiction and venue of such court for the purposes hereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

10. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

11. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses.  Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 



5

 

 

12. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Agreement and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Agreement, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Agreement.

 

13. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

14. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

15. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

17. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Note and each of the other Transaction Documents
shall remain in full force and effect, enforceable in accordance with all of its
original terms and provisions. This Agreement shall not be effective or binding
unless and until it is fully executed and delivered by Lender and Borrower. If
there is any conflict between the terms of this Agreement, on the one hand, and
the Note or any other Transaction Document, on the other hand, the terms of this
Agreement shall prevail.

 

18. Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 



6

 

 

19. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

20. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  BORROWER:         FUTURE FINTECH GROUP, INC.         By:                      
Name:     Title:  

  

  LENDER:           ILIAD RESEARCH AND TRADING, L.P.           By: Iliad
Management, LLC, its General Partner           By: Fife Trading, Inc., its
Manager             By:         John M. Fife, President

 

 

 

 

 

 

 

[Signature Page to Forbearance Agreement]

 

 



 

 

